Citation Nr: 1820704	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  04-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected cellulitis of the lower extremities.

2.  Whether the Veteran's combined disability evaluation was properly calculated under 38 C.F.R. § 4.25.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from July 1966 to February 1969, including combat service in the Republic of Vietnam and his decorations include the Army Commendation Medal with "V" device.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected cellulitis of the lower extremities has been shown to be manifested by no more than constant exudation or itching, extensive lesions, or marked disfigurement.  

2.  During the appeal period, the RO properly calculated the Veteran's combined disability evaluation at 50 percent from April 11, 2001; 80 percent from November 15, 2002; 100 percent from November 4, 2007; 90 percent from February 4, 2008; and 100 percent from November 28, 2016, under the Combined Ratings Table.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for the entire period on appeal for service-connected cellulitis of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (prior to and since 2002/2008).

2.  The Veteran's overall disability ratings are properly calculated using the Combined Ratings Table.  38 U.S.C.A. §§ 1155, 1157; 38 C.F.R. § 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluation

Service connection for cellulitis of the lower extremities was granted in a March 2006 rating decision with a 30 percent evaluation assigned, effective April 11, 2001.  Significantly, cellulitis was found to be secondary to the Veteran's service-connected diabetes mellitus, type II.

The Veteran's service-connected cellulitis of the lower extremities was rated under Diagnostic Code 7806, which provides disability ratings for dermatitis or eczema.  38 C.F.R. § 4.118 (2017).  During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's skin condition under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2017); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were revised again effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if a Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date. Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board will consider both the pre- and post-October 23, 2008, criteria.

Under Diagnostic Code 7806, in effect prior to August 30, 2002, a 30 percent disability rating is warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent disability rating is warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Pursuant to the version of Diagnostic Code 7806 in effect from August 30, 2002, both before and after the October 23, 2008 revisions, dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806, in effect from August 30, 2002, both before and after the October 23, 2008 revisions, a 30 percent disability rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Additionally, a 60 percent disability rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (since October 23, 2008).

In its March 2006 rating decision, the RO assigned a 30 percent disability evaluation for the Veteran's service-connected cellulitis based on symptomatology demonstrating constant exudation or itching, extensive lesions, or marked disfigurement.  This rating was assigned pursuant to Diagnostic Code 7806 in effect prior to August 30, 2002.  In particular, the 30 percent disability rating was meant to compensate the Veteran for the severity of his diagnosed cellulitis as documented by the color photographs taken by the October 2003 VA examiner.  The RO also considered whether a higher rating was warranted.  However, as noted in the rating decision, the October 2003 VA examination report and associated color photographs were insufficient for rating purposes under the revised version of Diagnostic Code 7806 in effect since August 30, 2002.  

The Veteran was again examined in December 2008 and November 2016.  The December 2008 VA examiner found "no evidence of cellulitis or infection of the lower extremities."  The examiner found a skin lesion on the Veteran's right lower extremity but ultimately diagnosed it as "lichen planus/chronic dermatitis" that was "less than likely" secondary to his service-connected diabetes mellitus, type II.  Additionally, the December 2008 VA examiner indicated that the Veteran had several left lower extremity scars.  However, the examiner noted that these scars were related to his coronary artery bypass surgery rather than his service-connected cellulitis.  Likewise, the November 2016 VA examiner found that the Veteran's current dermatitis (eczema), unspecified, represented a progression of his symptoms and did not change his service-connected diagnosis.  The November 2016 VA examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months for any skin condition, that the cream was over-the-counter hydrocortisone and silvadene creams for dermatitis on both legs, and that the Veteran used it for less than 6 weeks in the past 12 months.  The examiner noted that the Veteran had not had any debilitating episodes in the past 12 months due to urticarial, primary cutaneous, multiforme, or toxic epidermal necrolysis.  On examination, the dermatitis covered less than 5 percent of his total body area.  There were depigmented scars and fresh excoriated lesions of the lower legs.  

Based on a longitudinal review of the record, the Veteran's service-connected cellulitis does not warrant an initial disability evaluation in excess of 30 percent under the criteria of Diagnostic Code 7806, in effect prior to August 30 2002 and in effect from August 30, 2002, both before and after the October 23, 2008 revisions.    

Under Diagnostic Code 7806, in effect prior to August 30, 2002, a 50 percent disability rating is warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Under Diagnostic Code 7806, in effect from August 30, 2002, both before and after the October 23, 2008 revisions, a 60 percent disability rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Throughout the appeal period, the Veteran's service-connected cellulitis did not manifest to the level of severity warranting an increased initial disability rating under either version of Diagnostic Code.  The October 2003 VA examiner provided color photographs indicating that the Veteran's service-connected cellulitis was manifested by constant exudation or itching, extensive lesions, or marked disfigurement.  Significantly, the December 2008 examiner found no evidence of cellulitis and instead diagnosed the Veteran as having lichen planus, less likely than not related to the Veteran's service-connected diabetes (which was the cause of his service-connected cellulitis).  While the November 2016 VA examiner found that the Veteran's current symptoms represented a progression of his prior symptoms and did not change his service-connected diagnosis, the Board observes that these manifestations, whether attributed to cellulitis or another skin disorder of the lower extremities, do not warrant a 50 percent rating under the older version of Diagnostic Code 7806 or a 60 percent rating under the newer version of Diagnostic Code 7806.  The Board finds that the initial 30 percent disability rating was properly assigned and that the Veteran's service-connected cellulitis has not reached the level of severity to be considered "eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant" or  "dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period."  Accordingly the Veteran's claim must be denied.     

The Board has also considered whether the Veteran is entitled to an increased initial disability rating under an alternative diagnostic code.  For the period from August 30, 2002, prior and since to October 23, 2008, Diagnostic Code 7800 addresses scarring of the head, face, or neck and need not be discussed since the Veteran's skin condition is not in that area of the body.  Additionally, when the Veteran was examined in December 2008 and November 2016, the VA examiners noted that the Veteran had lower extremity surgical scars related to his service-connected coronary artery bypass surgery.  As these scars were not found to be related to his service-connected cellulitis disability, the Board will not evaluate the current disability on appeal under the Diagnostic Codes pertaining to scars (Diagnostic Codes 7801, 7802, 7804, or 7805).   

In making these determinations the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Combined Disability Evaluation

In a September 2004 rating decision, the RO determined that the Veteran's combined disability evaluation was 60 percent, effective from June 14, 2004.  In January 2005, the Veteran filed what can reasonably be construed as a notice of disagreement (NOD) with respect to the manner in which his combined evaluation was calculated.  38 C.F.R. § 20.201 (2017).

With regard to the question of a combined disability rating, the question originally appealed was whether a combined rating of 60 percent from June 14, 2004, was correctly calculated.  In its May 2012 decision, the Board noted that the RO had awarded service connection for additional disability and assigned various ratings.  The Board further indicated that these subsequent actions had affected the Veteran's combined ratings and the effective date of such ratings.  Under these circumstances, the Board found it unclear whether the Veteran still disputed the manner of calculation of any combined rating.

In October 2016, the RO sent the Veteran a notice letter asking him to clarify whether he still disputed the manner of calculation of any combined rating.  The Veteran did not respond to that letter.  In July 2017, the issue was again remanded by the Board for consideration by the RO pending the outcome of the Veteran's cellulitis claim.  The claim has been returned to the Board for adjudication.

Based on the code sheet from the most recent rating decision, which was issued in December 2017, the Veteran was in receipt of a combined disability rating of 50 percent from April 11, 2001; 80 percent from November 15, 2002; 100 percent from November 4, 2007; and 90 percent from February 4, 2008.  He is currently in receipt of a combined disability rating of 100 percent from November 28, 2016, as well as a total disability rating (TDIU) based on individual unemployability from November 4, 2007.

In accordance with the applicable VA regulations, the Veteran's service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2014).  The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities.  See 38 U.S.C.A. § 1157.  The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25. 

Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Id.  For example, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from that 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in Table 1 opposite 60 percent and under 30 percent.  

Using the methodology discussed in 38 C.F.R. § 4.25(a) and (b), and applying the Table 1 - Combined Ratings Table, the Board finds that the RO properly calculated the Veteran's combined disability evaluation at 50 percent from April 11, 2001; 80 percent from November 15, 2002; 100 percent from November 4, 2007; 90 percent from February 4, 2008; and 100 percent from November 28, 2016.

When the Veteran originally challenged his overall disability rating (see January 2005 notice of disagreement), he essentially asserted that it should be calculated by simply adding together the ratings of all his service-connected disabilities.  As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25.  The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them.  38 C.F.R. § 19.5.  Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25. 

As a final matter, the Board notes that the Veteran has not objected to the specific calculations used by VA in determining his overall disability ratings based on the Combined Ratings Table.  Rather, his disagreement with this matter is limited to the general use of the Combined Ratings Table.  At this time, however, the Board finds that the claim for a higher overall rating on a basis other than use of the Combined Rating Table has no legal merit and is denied.


ORDER

An initial evaluation in excess of 30 percent for cellulitis is denied.

Entitlement to higher overall disability ratings, other than those previously assigned throughout the appeal period, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


